DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 6/2/22 in which claims 1-9, 11, 12 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
 Claim 1 Line 19 “the bottom” is recommended to read “a bottom” for clearer antecedent basis
Appropriate correction is required.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-9, 11-12 is/are rejected under U.S.C. 112(b).
	The term "hard" in claim 1 Line 18 as part of “hard foam” is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the specification has antecedent basis in [0044] reciting “bottom portion 280 and side portions 290 can comprise hard foam or like material”, the disclosure has not provided specific standards/metes and bounds for what materials would met the limitation of “hard” (for example: meeting a certain durometer within a certain range or specific materials such as closed cell polyethylene foam).  As such, the term renders the claim indefinite.
Dependent claims are rejected at the least for depending on rejected claims.
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meeks (USPN 4060852) in view of Mayerson et al (US Publication 2008/0196140), herein Mayerson, and Smoot (US Publication 2011/0179559).
Regarding Claim 1, Meeks teaches a device (1+7) for providing protection and comfort to an individual when in inclement weather (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 4; Col. 1 Lines 6-7 "protective garment, including a foul or cold weather garment…which is attached to a seat cushion"; Meeks teaches the device which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for both protection and comfort), the device comprising:
a garment (7+3) that the individual dons for protection from inclement weather and for maintaining warmth in cold environments (see Figs. 3 and 5; Col. 2 Lines 32-34 "storm cushion of this invention…1...with cover 2 and bottom 3"; Col. 2 Lines 41-44 "cover 2 is folded rearwardly…protective garment 7 is exposed"; Meeks teaches the garment which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized as recited especially as they constitute the device and the device is taught as being for such utilization),
that is nonambulatory when donned by the individual and that can be folded (as aforementioned, Meeks teaches the garment which meets the structural limitations in the claims and performs the functions as recited such as being capable of being nonambulatory and folded, especially in light of Figs. 1-5 and intended use, such as a user in a state of not walking, and especially in light of Col. 1 Lines 8-10 “protective garment…capable of being folded”), the garment having
a hoodie (9 of 7) for substantially protecting the head and face of the individual from inclement weather and for maintaining warmth from the individual in cold environments (Col. 2 Lines 43-45 "protective garment 7 is typically formed of…hood 9"; Meeks teaches the hoodie which meets the structural limitations in the claims and performs the functions as recited such as being capable of protecting the body and maintaining temperature as recited),
a cape (8 of 7) for providing additional protection to the individual from inclement weather and for maintaining warmth for the individual in cold environments (see Fig. 4; Col. 2 Line 44 "garment 7…of a body portion 8"; Meeks teaches the cape which meets the structural limitations in the claims and performs the functions as recited such as being capable of protecting and maintaining as recited),
two sleeves for providing protection to arms of the individual from inclement weather and for maintaining warmth for the individual in cold environments (see Fig. 4; Col. 2 Lines 51-53 "arm slots 12…and in the alternative, protective garment 7 may be equipped with sleeves”; Meeks teaches the sleeves which meets the structural limitations in the claims and performs the functions as recited such as being capable of protecting and maintaining as recited),
a plate (3) positioned on a backside portion of the garment to prevent permeation of moisture and heat transfer through the garment when the individual sits on an object that is cold or wet while donning the garment (see Fig. 5; Col. 2 Lines 58-59 "bottom 3 of storm cushion 1 is carried by the posterior section of body portion 8"; see Fig. 3; Col. 3 Lines 12-16 "protective garment 7 can be sewn into bottom 3 along bottom edge 13 and top juncture 14, of body 8, or in the alternative, it can be zipped, buttoned, snapped or fastened with loop pile binders into bottom 3"; Meeks teaches the backside portion having a plate which meets the structural limitations in the claims and performs the functions as recited such as being capable of preventing permeation and heat transfer in such a condition as the existence of any structural material would prevent permeation and heat transfer to some degree/extent)
and one or more fasteners about the plate (see Figs. 1-3; Col. 2 Lines 34-35 "cover 2 and bottom 3, connected by zipper 4"); and
a portable bin (2) that is attached to a bottom portion of the garment and that receives and houses the garment when the garment is not donned by the individual so that the garment can be transported with ease (see Figs. 3 and 5; Col. 3 Lines 21-23 "cover 2 of storm cushion 1 can be folded under bottom edge 13 of body portion 8"; Meeks teaches the bin which meets the structural limitations in the claims and performs the functions as recited such as being capable of being portable for ease, especially in light of Figs. 1-3 and Col. 2 Lines 36-38 “handles 6, attached to cover 2…serve to provide a convenient means for carrying storm cushion 1” and Col. 2 Lines 66-67 “protective garment 7 is folded into the interior of storm cushion 1”; inasmuch as at least a portion of the garment is stored within the portable bin and the portable bin is portable, so would the garment), the portable bin having
one or more fasteners about the top edge of the portable bin that fasten to the one or more fasteners that are about the plate of the garment, thereby firmly securing the plate of the garment to the portable bin when the garment is enclosed therein so that the garment can be easily transported (see Figs. 1-3; Col. 2 Lines 34-35 "cover 2 and bottom 3, connected by zipper 4"; Col. 2 Lines 34-35 “cover 2 and bottom 3, connected by zipper 4, which is operated by zipper pull 5”; Col. 2 Lines 40-42 “when zipper pull 5 is manipulated around zipper 4 to separate cover 2 and bottom 3…protective garment 7 is exposed and can be unfolded”, wherein the reverse can also occur; Meeks teaches the fasteners on the bin and plate which meets the structural limitations in the claims and performs the functions as recited such as being capable of fastening to one another especially in light of the recitations; and as aforementioned, since the garment is within the fastened bin and the fastened bin has handles, the fasteners assist with transportation).

Meeks does not explicitly teach a mitten attached to the end of each sleeve for providing substantial protection to hands of the individual and for substantially maintaining warmth for the individual in cold environments.

Mayerson teaches a mitten attached to the end of each sleeve for providing substantial protection to hands of the individual and for substantially maintaining warmth for the individual in cold environments (see Fig. 1; [0017] "sleeves 16, 18…with extended or elongated cuffs 17, 19…thumb holes 20, 22 are typically incorporated into the cuffs 17,19"; Mayerson teaches the mittens which meets the structural limitations in the claims and performs the functions as recited such as being capable of protecting and maintaining as recited, especially in light of [0022] "extended cuffs 17, 19...adapted for keeping the arms and hands warm during outdoor activities in the cold and snow, and to protect from 'snow wrist' which occurs during cold weather outdoor recreational activities").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meeks with the mittens of Mayerson in order to provide warmth and protection ([0022]).

Meeks does not explicitly teach the portable bin having removable hard foam about at least one side of the portable bin and about the bottom of the portable bin.

Smoot teaches the portable element having removable hard foam about at least one side of the portable element and about the bottom of the portable element (see Figs. 3 and 6; [0038] two user device 100"; [0032] “device 100 includes…pad 106”; [0060] “method 700 for…device 100”; [0061] “folding open the pad”;  [0044] “pad 106 unfolds length-wise to form an elongated pad”; [0036] "pad 106…may include polyethylene closed cell foam"; wherein hard foam is removable inasmuch as it is removed from the other side of the pad 106 during unfolding; wherein its location is the bottom of the portable bin, and would be about at least one side inasmuch as it has a thickness/height in its location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meeks’ portable bin (cover 2) with a hard foam as taught by Smoot as both are in the art of portable, foldable devices that utilize the portable bin for seating ([0036], [0061]), wherein cover 2 of Meeks is removable from plate 3 of Meeks and therefore, the hard foam provided by Smoot located at the (bottom of) cover 2 is removable inasmuch as it is removable from plate 3 during conversion (see Figs. 1-3, 5), and is about at least one side inasmuch as it has a thickness/height at its location.
Regarding Claim 4, modified Meeks teaches all the claimed limitations as discussed above in Claim 1.
Meeks further teaches further comprising fastening mechanisms, permitting the garment to be firmly fastened about the body of the individual (see Fig. 4; Col. 2 Lines 48-50 "optional closures 11…serve to permit donning of protective garment 7 and closures of body portion 8 around the torso of a wearer").
Regarding Claim 5, modified Meeks teaches all the claimed limitations as discussed above in Claim 1.
Meeks further teaches further comprising one or more handles attached to an exterior of the portable bin (see Figs. 1-3; Col. 2 Line 36 "handles 6, attached to cover 2 and bottom 3").
Regarding Claim 6, modified Meeks teaches all the claimed limitations as discussed above in Claim 1.
Meeks does not explicitly teach further comprising one or more shoulder straps attached to an exterior of the portable bin.
However, Meeks does teach handles to the exterior of the portable bin (see rejection of Claim 5).

Smoot teaches further comprising one or more shoulder straps attached to an exterior of the portable bin (see Fig. 6; [0057] "pad 106 with a carrying strap 602"; [0058] "carrying strap 602 is a long loop suitable for use in carrying the apparatus…over a user's shoulder").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meeks’ handles to be elongated as shoulder straps as taught by Smoot ([0058]) in order to provide the functionality of carrying over a user’s shoulders ([0058]).
Regarding Claim 8, modified Meeks teaches all the claimed limitations as discussed above in Claim 1.
Meeks further teaches wherein the plate is comprised of durable material that is durable enough to provide needed support for the individual when the individual is sitting on the object but that is flexible enough to permit the individual to stand (see Figs. 1-3; Col. 2 Lines 61-62 "bottom 3 of storm cushion 1…contains a foam rubber pad"; inasmuch as the application utilizes foam to meet the limitation both in the specification and claims and Meeks teaches foam, the limitation is met; Meeks teaches the plate of durable material which meets the structural limitations in the claims and performs the functions as recited such as being capable of providing support and flexibility when sitting and standing, furthermore as the disclosure pertains to the device utilized in a seated position and Fig. 5 shows capability for an elongated/standing position).
Regarding Claim 9, modified Meeks teaches all the claimed limitations as discussed above in Claim 8.
Meeks further teaches wherein the plate is comprised of material that substantially impedes the permeation of moisture and that substantially impedes a transfer of heat (see Figs. 1-3; Col. 2 Lines 61-62 "bottom 3 of storm cushion 1…contains a foam rubber pad"; similarly as aforementioned in the rejection of Claim 1, Meeks teaches the plate of material which meets the structural limitations in the claims and performs the functions as recited such as being capable of impeding permeation and heat transfer as the existence of any structural material would prevent permeation and heat transfer to some degree/extent).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meeks (USPN 4060852) in view of Mayerson et al (US Publication 2008/0196140), herein Mayerson, and Smoot (US Publication 2011/0179559), as applied to Claim(s) 1, 4-6, 8, 9 above, further in view of Hickling (USPN 3693190).
Regarding Claim 2, modified Meeks teaches all the claimed limitations as discussed above in Claim 1.
Meeks does not explicitly teach wherein the garment is partially comprised of heavy-duty cotton quilted fabric.

Hickling teaches wherein the garment is partially comprised of heavy-duty cotton quilted fabric (see Fig. 1; Col. 3 Lines 39-40, 42-43 "blanket 10…is composed of…a heavier fabric such as a quilted cotton", where the blanket is a garment in that it wraps around a body, see title, where it is heavy-duty in that is a heavier fabric).
As such, Meeks teaches all of the elements of the instant invention as discussed in detail above except providing the material of the garment as recited.  Although Meeks does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Meeks by making at least a portion of the garment of the material recited. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make a garment of heavy-duty cotton quilted fabric on the basis of its suitability for the intended use. In other words, the use of heavy-duty cotton quilted fabric would have been an "obvious to try" approach because the use of such a well-known material for a garment is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially as shown in Hickling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meeks with the material as taught by Hickling in order to provide warmth (Col. 1 Lines 7-8) especially as both are in the same art of endeavor of providing warmth and/or apparel (Col. 2 Line 38 “blanket is intended to be worn”).
Regarding Claim 3, modified Meeks teaches all the claimed limitations as discussed above in Claim 2.
Meeks further teaches wherein the garment is partially comprised of foam for insulation purposes (see Figs. 1-3; Col. 2 Lines 61-62 "bottom 3 of storm cushion 1…contains a foam rubber pad"; Meeks teaches the foam rubber pad which meets the structural limitations in the claims and performs the functions as recited such as being capable of utilized for insulation purposes).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meeks (USPN 4060852) in view of Mayerson et al (US Publication 2008/0196140), herein Mayerson, and Smoot (US Publication 2011/0179559), as applied to Claim(s) 1, 4-6, 8, 9 above, further in view of Buchanan (USPN 5056160).
Regarding Claim 7, modified Meeks teaches all the claimed limitations as discussed above in Claim 1.
Meeks does not explicitly teach further comprising one or more pockets within an interior surface of the garment.

Buchanan teaches further comprising one or more pockets within an interior surface of the garment (see Fig. 6; Col. 2 Lines 17-18 "interior pockets or inside the hem of the cloak"; Col. 3 Lines 40-41 "open pockets 40 may be formed on the inside surface of the cloak near the bottom edge").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meeks’ interior surface with the pockets of Buchanan in order to securely store some of the user’s possessions (Col. 3 Lines 43-44).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meeks (USPN 4060852) in view of Mayerson et al (US Publication 2008/0196140), herein Mayerson, and Smoot (US Publication 2011/0179559), as applied to Claim(s) 1, 4-6, 8, 9 above, further in view of Helwig (USPN 8332964).
Regarding Claim 11, modified Meeks teaches all the claimed limitations as discussed above in Claim 1.
Meeks does not explicitly teach wherein an interior of the sleeves comprise flannel material.

Helwig teaches wherein an interior of the sleeves comprise flannel material (see Fig. 1; Col. 3 Lines 15, 19 "garment portion 12 includes...sleeves 24, 26"; Col. 3 Lines 23-24 "garment portion 12 may be lined with a insulating material such as flannel"; inasmuch as the sleeves are of the garment portion and the garment portion are lined with flannel, so would the interior of the sleeves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meeks’ sleeves with the flannel of Helwig in order to provide insulation (Col. 3 Line 24) and/or protect the user against the elements (see title).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meeks (USPN 4060852) in view of Mayerson et al (US Publication 2008/0196140), herein Mayerson, and Smoot (US Publication 2011/0179559), as applied to Claim(s) 1, 4-6, 8, 9 above, further in view of Rybak (USPN 10743593).
Regarding Claim 12, modified Meeks teaches all the claimed limitations as discussed above in Claim 1.
Mayerson does not explicitly teach wherein the mittens are comprised of ribbed knit fabric.

Rybak teaches wherein the mittens are comprised of ribbed knit fabric (see Figs. 8-9; Col. 5 Line 26 "cuff 204 is preferably made from rib knit", wherein a knit constitutes a fabric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meeks’ mittens, as provided by Mayerson, to be of ribbed knit fabric as taught by Rybak as it is a known structure to provide warmth and comfort (Col. 5 Lines 27-31), especially in outerwear (see title).

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-12 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Love (USPN 6353933) directed to removable foam; Povey (USPN 3597764) directed to foam within a bin; Trethewey (USPN 4826242), Martin (USPN 8485596), Riccelli (US Publication 2004/0073985) directed to foam cushion; Aris et al (USPN 7191925) directed to washable foam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732     


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732